Per Curiam :
Similar provisions and this provision have been construed repeatedly and invariably as contemplating compensation fixed in advance for the services. Such services have heretofore been rendered by county judges and by judges of the'City Court upon the assumption that inasmuch as compensation had not been sa fixed for them they should not receive it. (See Matter of Washington Street Asylum & P. R. R. Co., 115 N. Y. 442, 447; Easton v. Pickersgill, 55 id. 310 ; Suth. Stat. Const. § 309.) The present provision, so far as it *23affects the relator, was in force when he took office. We must presume that lie knew of it. He rendered these services from year to year, throughout his term, without seeking action to afford him any compensation for them. The first intimation or suggestion of any claim therefor is a demand made more than two years after the close of his term, and consequently after the end of his services. We think that the relator has so far acquiesced in this practical construction as to forfeit all right to the relief demanded.
The order should be reversed, without costs, and the application denied, without costs.
Hirsohberg, P. J., Bartlett, Woodward and Jenks, JJ., concurred ; Hooker, J., not voting.
Order reversed, without costs, and application denied, without costs.